Citation Nr: 1626337	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  09-46 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), psychotic disorder, and anxiety disorder.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1972 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.

In May 2010, the Veteran testified at a personal hearing over which the undersigned presided while at the RO.  A transcript of that hearing has been associated with his claims file.

This matter was previously before the Board in March 2011 at which time it was remanded for additional development.  In October 2014, the Board denied the Veteran's claim of service connection for a psychiatric disorder.  The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to the filing of a Joint Motion for Remand (Joint Motion) by the Veteran and VA in September 2015, the Court, in an Order also dated in September 2015, vacated the Board's October 2014 decision

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  All records have been considered by the Board in adjudicating this matter.  


FINDINGS OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD with major depressive disorder and psychotic features is related to an in-service personal assault stressor.




CONCLUSION OF LAW

The criteria to establish service connection for PTSD with major depressive disorder and psychotic features are met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry.  In the decision below, the Board grants the claim of service connection for or PTSD with major depressive disorder and psychotic features.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

The Veteran presently seeks service connection for an acquired psychiatric disorder, maintaining that his present psychiatric symptoms are related to active service, specifically including a personal assault.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304 (f) (2013); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

With respect to a claimed stressor involving trauma of a sexual or personal assault nature, the Court has also noted that there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999); AZ and AY v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013); VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is an extremely personal and sensitive issue, many incidents of personal trauma are not officially reported, and the victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. It is often necessary to seek alternative evidence.  AZ and AY, 731 F.3d at 1312-1314.  Further, if a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence. VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).
Here, the Veteran contends that he has PTSD secondary to experiences he had in service while stationed at the 130th General Hospital in Nuremburg, Germany.  He contends that he was accused of being an informer for a drug dealer, M.C.  He reported that after this particular drug dealer was released from jail, that the Veteran was attacked, held down, and injected intravenously with heroin, after which he became addicted to the drug.  A review of the service treatment records does confirm that he had a problem with heroin use in service.  The Veteran also reported that after that attack, a military police escort was ordered for him for the duration of his service, including at the time of his discharge and return to the United States.  He also suggested that he was surrounded by a group of drug dealers and threatened with a knife at this time.  See hearing transcript at pages 4-6, see also June 2008 typewritten statement.  While the Veteran suggested that he had not reported these instances to the authorities, he did indicate that a military police escort was assigned to him as a result.  In its September 2011 remand, the Board directed the agency of original jurisdiction to work with the Joint Services Records Research Center (JSRRC) in verifying the claimed stressors.  The JSRRC, in turn, contacted the United States Army Crime Records Center (Crime Records Center) in an attempt to verify the asserted stressor.  The Crime Records Center provided a negative response in October 2012.  That same month, a formal finding of a lack of information required to corroborate the Veteran's stressors was issued by the JSRRC.  

The Board's October 2014 decision denied service connection for PTSD because the Veteran's stressors could not be verified.  However, this decision was vacated by the September 2015 JMR.  That filing noted that there is no evidence that Appellant was provided [notice under § 3.304(f)(5)] or that this case was developed under the personal assault procedures required by section 3.304(f)(5)."  It was further noted that this was problematic inasmuch as the Veteran's October 2012 VA examination noted negative behavioral changes that coincided with the timing of his alleged assault.  It was agreed that the statement of reasons or bases provided by the Board that the duty to assist and notify had been satisfied was inadequate.  

Here, remand is not necessary to provide the Veteran with proper notice under § 3.304(f)(5).  After the Veteran's claim was returned to the Board, his representative provided a private psychological evaluation from psychologist G.B.  Dr. G.B. diagnosed the Veteran with PTSD with major depressive disorder and psychotic features.  Specifically, following a detailed review of the Veteran's history and symptoms, he diagnosed the Veteran with PTSD with major depressive disorder and psychotic features and found that the Veteran fulfilled PTSD Criteria A through F of the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V).  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  As such, the Veteran can show a current disability; the remaining issues are whether he was assaulted in service, and whether that assault is responsible for his PTSD.

Here, the Board finds that the report of Dr. G.B. is sufficient to verify the stressor claimed by the Veteran, and to show that a nexus exists between the Veteran's assault and his current mental health disability.  Specifically, Dr. G.B. wrote that

After a careful review of Mr. [redacted]' entire VA claim file, it is my opinion that it is more likely than not that his PTSD is due to the in-service personal assault he suffered, as detailed above.  After the alleged personal assaults, the service records document the Veteran's changes in behavior.  Depression, anxiety, excessive worry, lack of interest in military duties, misconduct, and failure to report for duty are all noted on subsequent service records. It is my opinion that this is evidence these personal assaults took place. 

***

It is clear from a review of his history that Mr. [redacted] was exposed to a traumatic event, specifically, the personal assault that occurred as described above, where he experienced, witnessed, was confronted with an event that involves actual or threatened death or serious injury, or threat to the physical integrity of self or others.  His response involved intense fear, helplessness, psychosis and horror.

Examination report at p. 8.  
The Board recognizes that the Veteran's October 2012 examination provided a negative opinion.  However, that examination did not opine as to whether a personal assault occurred; as such, the October 2012 VA examination opinion is based on incomplete, if not inaccurate, medical reasoning and analysis, rendering the opinion of limited probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

The most probative medical evidence of record weighs in favor of the Veteran's claim.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Therefore, resolving all reasonable doubt in his favor, the evidence of record sufficiently relates the Veteran's diagnosis of PTSD with major depressive disorder and psychotic features to military service, and service connection is warranted.

ORDER

Service connection for PTSD with major depressive disorder and psychotic features is granted.  




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


